
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


        THE COCA-COLA COMPANY
SUPPLEMENTAL THRIFT PLAN

EFFECTIVE JANUARY 1, 2008

--------------------------------------------------------------------------------





THE COCA-COLA COMPANY
SUPPLEMENTAL THRIFT PLAN

Effective January 1, 2008

PREFACE

        The Coca-Cola Company established The Coca-Cola Company Supplemental
Benefit Plan (the "Supplemental Benefit Plan") effective January 1, 1984. The
Coca-Cola Company Supplemental Thrift Plan (the "Plan") is a successor plan to
the Supplemental Benefit Plan and constitutes the supplemental thrift component
previously provided pursuant to the Supplemental Benefit Plan. Existing balances
from the thrift portion of the Supplemental Benefit Plan as of December 31, 2007
shall also be subject to the terms of this Plan.

        The Plan is an unfunded plan for eligible employees and their
beneficiaries as described herein. The Plan is designed to provide benefits
primarily for a select group of management or highly compensated employees which
are not otherwise payable or cannot otherwise be provided under the terms of the
tax-qualified 401(k) plan maintained by The Coca-Cola Company as a result of the
limitations set forth under certain applicable sections of the Internal Revenue
Code or on account of an employee's deferral of compensation under The Coca-Cola
Company Deferred Compensation Plan.

        This Plan is effective January 1, 2008.

ARTICLE I
DEFINITIONS

        "Account" shall mean the account or accounts established and maintained
by the Employer to reflect the interest of a Participant in the Plan calculated
in accordance with Section 3.1.

        "Beneficiary" shall mean shall mean the person or persons designated in
writing by a Participant in accordance with procedures established by the
Committee or the third-party recordkeeper to receive the benefits specified
hereunder in the event of the Participant's death. No beneficiary designation
shall become effective until it is filed with the Committee or the third-party
recordkeeper. No designation of a Beneficiary other than the Participant's
spouse shall be valid unless consented to in writing by such spouse. If there is
no such designation or if there is no surviving designated Beneficiary, then the
Participant's surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant's estate (which shall include either the
Participant's probate estate or living trust) shall be the Beneficiary.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Common Stock" shall mean common stock of The Coca-Cola Company.

        "Committee" shall mean The Coca-Cola Company Benefits Committee
appointed by the Senior Vice President, Human Resources (or the most senior
Human Resources officer of the Company), to administer the Plan as provided in
Article IV.

        "Company" shall mean The Coca-Cola Company.

        "Deferred Compensation Plan" shall mean The Coca-Cola Company Deferred
Compensation Plan or any other similar nonqualified deferred compensation plan
maintained by the Employer which provides for deferral of compensation.

        "Employee" shall mean any person who is currently employed by an
Employer. An individual shall be treated as employed by an Employer under this
Plan for any period only if (i) he or she is actually

1

--------------------------------------------------------------------------------




classified during such period by the Employer on its payroll, personnel and
benefits system as an employee, and (ii) he or she is paid for services rendered
during such period through the payroll system, as distinguished from the
accounts payable department of the Employer. No other individual shall be
treated as employed by an Employer under this Plan for any period, regardless of
his or her status during such period as an employee under common law or under
any statute.

        "Employer" shall mean the Company and any Participating Subsidiary of
the Company.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended.

        "Market Price" shall mean the closing price per share of Common Stock as
reported on the New York Stock Exchange Composite Transactions listing.

        "Participant" shall mean an Employee or former Employee of an Employer
who is eligible to receive benefits provided by the Plan.

        "Participating Subsidiary" shall mean a subsidiary of the Company which
the Committee has designated as such and whose Employees are eligible to
participate in this Plan, as set forth in Appendix A.

        "Plan" shall mean The Coca-Cola Company Supplemental Thrift Plan, as
amended from time to time.

        "Qualified Defined Contribution Plan" shall mean The Coca-Cola Company
Thrift & Investment Plan, as amended from time to time.

        "Separation from Service" shall mean that employment with an Employer
terminates such that it is reasonably anticipated that no further services will
be performed. Separation from Service shall be interpreted in a manner
consistent with Section 409A of the Code and the regulations thereunder.

        "Specified Employee" shall mean a key employee of an Employer who meets
the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, as
defined in Section 409A of the Code and the regulations thereunder.

ARTICLE II
ELIGIBILITY

2.1   Eligibility for Participation.

        All Employees of the Employer who are eligible for the Qualified Defined
Contribution Plan and for whom Company matching contributions to the Qualified
Defined Contribution Plan are limited by either i) the limitations set forth in
Code Section 401(a)(17) or ii) the deferral of compensation by a Participant
under the Deferred Compensation Plan shall be eligible to participate in the
Plan.

2.2   Duration of Participation.

        An Employee who becomes a Participant shall continue to be a Participant
until his Separation from Service or the date he is no longer entitled to
benefits under this Plan.

ARTICLE III
BENEFITS

3.1   Amount Credited to Account.

        An Account shall be established for the Participant by the Employer when
he becomes a Participant in this Plan. Each pay period, such Account shall be
credited with hypothetical contributions equal to 3% of the following: i) Pay
(as defined in the Qualified Defined Contribution Plan but without regard to the
limitation of 401(a)(17)) in excess of the limitation set forth in
Section 401(a)(17) and

2

--------------------------------------------------------------------------------




ii) the amount of compensation deferred by the employee under the Deferred
Compensation Plan for the pay period. Employer contributions to the Deferred
Compensation Plan shall not be eligible for any contributions to this Plan. In
no event shall the amount credited pursuant to item i) above duplicate the
amount credited pursuant to item ii). Such amounts shall be credited whether or
not the Participant is contributing to the Qualified Defined Contribution Plan
for a pay period. When such amounts are credited, the number of hypothetical
shares purchased shall be based on the Market Price of Common Stock as of the
date credited.

        No amounts shall be credited to a Participant after Separation from
Service or death, except hypothetical dividends credited pursuant to Section 3.2
that are credited prior to payment.

3.2   Deemed Investment of Accounts.

        All amounts credited to the Account of the Participant shall be deemed
to be invested in shares of Common Stock. In addition, as of each date on which
a dividend is paid on Common Stock, the Account shall be credited with the
number of additional hypothetical shares of Common Stock that could have been
purchased with the amount of dividends that would have been payable on the
hypothetical shares of Common Stock credited to the Participant's Account. The
number of additional hypothetical shares shall be determined using the Market
Price of Common Stock on the date the dividend is paid on Common Stock. No
hypothetical dividends will be credited within 30 days of the date of payment.

3.3   Form of Payment.

        All benefits under this Plan shall be paid in a single lump sum in cash.

3.4   Distribution Events and Timing of Payment.

        Benefits under this Plan shall be paid only upon occurrence of the
following events.

(a)Separation from Service. Upon a Participant's Separation from Service, his
Account balance shall be paid on the last business day of the third month
following the month in which the Participant has a Separation from Service.
Notwithstanding the foregoing, the Account of a Specified Employee shall be paid
on the last business day of the sixth month following the month in which the
Specified Employee has a Separation from Service. If a Member had a Separation
from Service prior to January 1, 2008 and was not paid by January 1, 2008, his
Account balance shall be paid on the last business day of April 2008 with the
Common Stock price used for valuation of the Account to be the higher of i) the
price as determined in Section 3.5 below or ii) highest Market Price between the
fifteenth day of March 2008 and the first day of April 2008.

(b)Death. In the event of a Member's death, his Account balance shall be paid to
his Beneficiary on the last business day of the third month following the month
in which the Participant dies.

3.5   Valuation of Account.

        The value of a Participant's Account shall be calculated as follows:
i) the value of hypothetical shares of Common Stock credited to the
Participant's Account as of the date of Separation from Service or death, as
applicable, plus ii) the value of any hypothetical dividends since the date of
the Participant's Separation from Service or death, as applicable. In
determining the value of the Participant's Account, except as set forth in
Section 3.4(a) above, the value of Common Stock shall be the highest Market
Price between the fifteenth day of the month in which the Participant has a
Separation from Service or dies, as applicable, and the first business day in
the following month. No interest shall be due from the date of Separation from
Service or death or under any other circumstances.

3

--------------------------------------------------------------------------------




ARTICLE IV
ADMINISTRATION


4.1   Committee.

        The Committee shall be responsible for the general administration of the
Plan and shall establish regulations for the day-to-day administration of the
Plan. The Committee and its designated agents shall have the exclusive right and
discretion to interpret the terms and conditions of the Plan and to decide all
matters arising with respect to the Plan's administration and operation
(including factual issues). Any interpretations or decisions so made shall be
conclusive and binding on all persons. The Committee or its designee may pay the
expenses of administering the Plan or may reimburse the Company or other person
performing administrative services with respect to the Plan if the Company or
such other person directly pays such expenses at the request of the Committee.

4.2   Authority to Appoint Advisors and Agents.

        The Committee may appoint and employ such persons as it may deem
advisable and as it may require in carrying out the provisions of the Plan. To
the extent permitted by law, the members of the Committee shall be fully
protected by any action taken in reliance upon advice given by such persons and
in reliance on tables, valuations, certificates, determinations, opinions and
reports that are furnished by any accountant, counsel, claims administrator or
other expert who is employed or engaged by the Committee.

4.3   Compensation and Expenses of Committee.

        The members of the Committee shall receive no compensation for its
duties hereunder, but the Committee shall be reimbursed for all reasonable and
necessary expenses incurred in the performance of its duties, including counsel
fees and expenses. Such expenses of the Committee, including the compensation of
administrators, actuaries, counsel, agents or others that the Committee may
employ, shall be paid out of the general assets of the Company.

4.4   Records.

        The Committee shall keep or cause to be kept books and records with
respect to the operations and administration of this Plan.

4.5   Indemnification of Committee.

        The Company agrees to indemnify and to defend to the fullest extent
permitted by law any employee serving as a member of the Committee or as their
delegate(s) against all liabilities, damages, costs and expenses, including
attorneys' fees and amounts paid in settlement of any claims approved by the
Company, occasioned by any act or failure to act in connection with the Plan,
unless such act or omission arises out of such employee's gross negligence,
willful neglect or willful misconduct.

ARTICLE V
CLAIMS PROCEDURE

5.1   Right to File a Claim.

        Any Participant who believes he is entitled to a benefit hereunder that
has not been received, may file a claim in writing with the Committee. The claim
must be filed within one year after the date of the Participant's Separation
from Service. The Committee may require such claimant to submit additional
documentation, if necessary, in support of the initial claim.

4

--------------------------------------------------------------------------------



5.2   Denial of a Claim.

        Any claimant whose claim to any benefit hereunder has been denied in
whole or in part shall receive a notice from the Committee within 90 days of
such filing or within 180 days after such receipt if special circumstances
require an extension of time. If the Committee determines that an extension of
time is required, the claimant will be notified in writing of the extension and
reason for the extension within 90 days after the Committee's receipt of the
claim. The extension notice will also include the date by which the Committee
expects to make the benefit determination. The notice of the denial of the claim
will set forth the specific reasons for such denial, specific references to the
Plan provisions on which the denial was based and an explanation of the
procedure for review of the denial.

5.3   Claim Review Procedure.

        A claimant may appeal the denial of a claim to the Committee by written
request for review to be made within 60 days after receiving notice of the
denial. The request for review shall set forth all grounds on which it is based,
together with supporting facts and evidence that the claimant deems pertinent,
and the Committee shall give the claimant the opportunity to review pertinent
Plan documents in preparing the request. The Committee may require the claimant
to submit such additional facts, documents or other material as it deems
necessary or advisable in making its review. The Committee will provide the
claimant a written or electronic notice of the decision within 60 days after
receipt of the request for review, except that, if there are special
circumstances requiring an extension of time for processing, the 60-day period
may be extended for an additional 60 days. If the Committee determines that an
extension of time is required, the claimant will be notified in writing of the
extension and reason for the extension within 60 days after the Committee's
receipt of the request for review. The extension notice will also include the
date by which the Committee expects to complete the review. The Committee shall
communicate to the claimant in writing its decision, and if the Committee
confirms the denial, in whole or in part, the communication shall set forth the
reasons for the decision and specific references to the Plan provisions on which
the decision is based.

5.4   Limitation on Actions.

        Any suit for benefits must be brought within one year after the date the
Committee (or its designee) has made a final denial (or deemed denial) of a
claim for benefits. Notwithstanding any other provision herein, any suit for
benefits must be brought within two years of the date of termination of active
employment. No claimant may file suit for benefits until exhausting the claim
review procedure described herein.

ARTICLE VI
MISCELLANEOUS

6.1   Unsecured General Creditor.

        Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, claims, or interest in any specific
property or assets of the Company. No assets of the Company shall be held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan. Any and all of the Company's assets shall be, and remain, the
general unpledged, unrestricted assets of the Company. The Company's obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title 1 of ERISA. Nothing contained in this Plan, and
no actions taken pursuant to the provisions of this Plan shall create or be
construed to create a trust or any kind of fiduciary relationship between the
Employer and any Participant, his Beneficiary, or any other person.

5

--------------------------------------------------------------------------------



6.2   Restriction Against Assignment.

        The Company shall pay all amounts payable hereunder only to the person
or persons designated by the Plan and not to any other person or corporation. No
part of a Participant's Account or benefit shall be liable for the debts,
contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant's Account or benefit be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

6.3   Tax Withholding.

        There shall be deducted from each payment made under the Plan or any
other compensation payable to the Participant (or Beneficiary) all taxes which
are required to be withheld by the Company in respect to any payment under this
Plan. The Company shall have the right to reduce any payment (or compensation)
by the amount of cash sufficient to provide the amount of said taxes.

6.4   Amendment, Modification, Suspension or Termination.

(a)The Committee may amend, modify, suspend or terminate the Plan in whole or in
part, at any time.

(b)Notwithstanding anything to the contrary contained herein, with regard to any
Participant who is subject to Section 16 of the Securities Exchange Act of 1934
or any Account of any such Participant, no amendment can be made to any Plan
provision relating to the amount and price of any benefits hereunder, the
categories of Participants, the timing of any awards or the formula determining
benefits hereunder more than once every six months, except to comport with
changes in the Code, in ERISA, or the rules thereunder.

6.5   Governing Law.

        Except to extent preempted by Federal Law, this Plan shall be construed,
governed and enforced under the laws of the State of Delaware (without regard to
the conflicts of law principles thereof) and any and all disputes arising under
this Plan are to be resolved exclusively by courts sitting in Delaware.

6.6   Receipt or Release.

        Any payment to a Participant or the Participant's Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Committee and the Company. The
Committee may require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.

6.7   Limitation of Rights and Employment Relationship.

        Neither the establishment of the Plan nor any modification thereof, nor
the creating of any fund or Account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company except as provided in the Plan; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan.

6

--------------------------------------------------------------------------------



6.8   Offset for Monies Owed.

        The benefits provided hereunder will be offset for any monies that the
Committee determines are owed to the Company or any Participating Affiliate.

        The Coca-Cola Company Supplemental Thrift Plan is hereby adopted,
effective as of January 1, 2008.


 
 
By:
 
         

--------------------------------------------------------------------------------

Senior Vice President, Human Resources

7

--------------------------------------------------------------------------------



APPENDIX A
PARTICIPATING SUBSIDIARIES
As of January 1, 2008

The Coca-Cola Export Corporation
Refreshment Products Services, Inc.
Soft Drinks International, Inc.
Rocketcash LLC
Coca-Cola India, Inc.
Coca-Cola Properties, LLC

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



ARTICLE IV ADMINISTRATION
